Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered April 17, 1986, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The forcible stop and frisk of the defendant was based upon reasonable suspicion, and the arresting officers’ testimony at the combined Mapp and Huntley hearing was not incredible as a matter of law. Issues of credibility are primarily for the hearing court and its findings are to be accorded great weight unless they are clearly erroneous. We perceive no basis to overturn the hearing court’s determination (see, People v Overton, 123 AD2d 403, lv denied 68 NY2d 1003; People v Springer, 118 AD2d 606, lv denied 67 NY2d 1057; People v Armstead, 98 AD2d 726). Thompson, J. P., Bracken, Rubin and Fiber, JJ., concur.